VAN .ORSDEL, Associate Justice.
This case is . here on error to the .Municipal Court of. the District of Columbia. Plaintiff in error bfbughUsuit ’fqr legal services alleged to have been rendered in March and April, 1920, at the request of the general counsel of the United States Railroad Administration, who is alleged to have had authority to engage such services. From a judgment on demurrer to the declaration, plaintiff appeals. . .
We agree with counsel that section 206a of the Transportation Act effective March 1, 1920, 41 Stat. 456, relates only to causes of action accruing under the Federal Control Act of March 21, 1918, 40 S.tat,.,451..(Comp. 5h.-.1918, Comp. .St. Ann. Supp. 1919, §§ 3115%a-3115%p),: and. that - .the- .right to bring suit thereunder was limited to two years from the passage of the 1920 act. It follows,' therefore, that’ plaintiff’s cause of action did not accrue within the ¡period of federal control and is not affected by the two-year limitation fixed by section 206a, supra. -
But plaintiff’s right to maintain the action is challenged on the ground that it is in effect a suit against the United States, and as such could only be maintained, if at all, in the Court of Claims. We entertain ho doubt' that the'Director’ General of Railroads is merely an agent- of< the United States, and as such can only be sued by express legislative grant. Sigg-Fehr et al. v. White et al., 52 App. D. C. 215, 285 Fed. 949, 954. It is .equally clear that since the termination of federal control no statutory, authority exists for bringing a suit against the United States-through the Director General of Railroads.
■ Nor are the cases holding that the Shipping Board is subject to suit in point. Eichberg v. United States Shipping Board Emergency Fleet Corporation, 51 App. D. C. 44, 50, 273 Fed. 886; Sloan Shipyards Corporation v. United States Shipping Board Emergency Fleet Corporation, 258 U. S. 549, 42 Sup. Ct. 386, 66 L. Ed. 762. In these cases it was held that-the Shipping Act contemplated the creation of a cor-|>o'rati’oh under, the laws of the District Of Columbia, which resulted iff, the organization of the Fleet Corporation. , It was formed, like any business corporation, with capacity to sue and be sued; hence it has. no analogy to the present case; where-it is sought to-maintain an a.ctjon against .a mere agent of .the. United States.,
"The judgment is affirmed, with costs.